department of the treasury internal_revenue_service washington d c tax exempt and government entities ‘wvision number release date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization desoribed in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 c donors may not deduct contributions to you under code sec_170 federal_income_tax retums on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office penalty fils the returns in accordance with their failure_to_file the retums timely may result in a you must file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions follow the please read in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements tfyou have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enctosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter tax ekempt and government entities division date date department of the treasury internal_revenue_service washington d c contact person dentification number contact number fax number employer_identification_number uil legend foundation luc date we have considered your application_for recognition of exemption from federal_income_tax under inteal revenue code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts in state shortly thereafter according to state lle filed articles of organization on date records llc was dissolved by consent of its members subsequently you filed an application_for exemption following your filing of the form_1023 application you incorporated as a state non-profit organization having the same purpose as llc according to your articles of incorporation you are organized to provide awareness through creativity history and technology to bridge economic and cultural gaps between classes ethnicities and generations and to build on the legacy of aunt who is a historical figure as a gift to all and future ones to come according to your form_1023 application your primary purpose is to promote aunt's legacy through the following types of activities the provision of funds for the construction and operation of a museum and library operation of a website participation in speaking engagements and award acceptance on behalf of aunt grants to individuals in the form of scholarships and community development and self-awareness activities your membership is limited to individuals who are the nieces or nephews or their decedent's of aunt the only other way to become a member is by a majority vote of your members there is also an annual dollar_figure membership fee you are governed by a board_of directors all of whom are nieces and nephews of aunt you represented that one of your primary activities would be the construction and operation of m which you describe as a library museum and educational center available for use by the general_public you indicated that m has not yet been built nor have any construction contracts been entered into furthermore you submitted documentation to show that m was incorporated as a separate non-profit organization in state the articles of incorporation for m provide that it is organized as a ‘library museum and self-improvement of leadership skills of young adults you stated that m will file its own application_for recognition of exemption but has not yet done n letter the service asked you to explain the nature of your relationship with m your response letter provided the following the exact relationship between foundation and m would be construction costs and operating_expenses once mis built when asked to describe in more detail the projected operations of m including but not limited to operating hours admission membership benefits and staff your response was that this information was tbd in letter the service again asked you to explain your role in the construction of m and its operation onc completed in your response letter you provided that my role in m will be filed under separate application in letter the service also asked you to provide a budget detailing the projected expenses involved in the construction and operation of m you stated in your response that the budget would be provided under separate application you represented that another one of your activities would be the operation of website where memorabilia related to aunt would be sold in letter the service requested more detailed information as to the type of memorabilia being sold on website the price of the items and the percentage of time you would spend selling items on the website you responded that the family website will be used primarily to provide history and inform the public of aunt’s legacy as well as to sell memorabilia related to aunt that wei paintings and other items created by members of the family prices will differ on item sold you state that this activity will enhance the legacy of aunt as well as provide source_of_income for operating_expenses for m you did not provide the percentage of time and resources that you would use in conducting this activity nor did you provide any specific information on pricing or how you would determine the price of individual items you stated and provided documentation to show was incorporated as for-profit llc items sold on website include t-shirts you initially provided in your application that you would purchase from members of the organization at fair_market_value items such as ‘designs artwork logos poetry and sheet music created by members you were asked to describe how you would determine that you paid no more than fair_market_value for items purchased as well as to describe the terms of any contracts made with members including how any such contracts would be negotiated at arms length rather than providing these details you responded by stating that you would no longer be purchasing such items from members your form_1023 application indicated that all of your directors are members of the family and are nieces and nephews of aunt and would receive compensation as independent contractors nephew would receive compensation as a construction manager niece would provide tax consultation services nechew would provide computer consultation and finally niece would provide retail consultation when asked to describe these services in more detail as well as to provide mare detailed information regarding the amount of compensation and how it would be awarded yau failed to provide any further detail and indicated that these family directors would ne longer be providing the services initially described in letter you were asked to describe the percentage in letter you indicated that you would participate in speaking engagements including award acceptance on behalf of aunt as well as approval of events and other activities building or other structures erected in aunt's honor of time you would spend on speaking engagements while your response included some estimates and other details about specific speaking engagements you also stated in your response that speaking engagements and award acceptance were made by my niece personal choice therefore not in the capacity of foundation president in addition to the above described activities you indicated in your application that you would conduct a scholarship program awarding dollar_figure scholarships fer deserving junlar or senior high school_college_or_university students in a variety of fields the purpose of the scholarship is to be a vehicle in which students that endeavor to improve the quality of life of others and willing to enter a field of study that promote the values of aunt to be selected recipients must complete a word essay be a full-time_student provide two references from community teaders high school counselor or local politician be a junior or senior high school student or attending classes at an accredited college or university within the continental_united_states agree to volunteer at m secure and maintain a gpa of and interview with selection committee panel the award may be used for supplies tuition computer_software books transportation housing etc or anything that pertains to their course of study and the grant does not need to be paid back if student is unable or can't comply with terms of scholarship you would requira recipients to teach mentor and train younger students at m scholarships would be supervised under arrangements with individual schools you explained that the purpose of requiring the award recipients to teach train and mentor younger students as a requirement for the scholarship is to bring back the tradition of giving back to the community and to contribute to the quality of the student students could volunteer as a teacher's assistant or substitute teacher or mentor a younger student the number of hours would be arrangad on an individual basis and the selection committee would be responsible for administering the program the volunteer work would be completed at m in some circumstances students may be reimbursed for expenses related to fulfilling this requirement you stated that reimoursement for housing food travel or other expenses would be determined on an individual basis and on the recommendation of the selection committee the scholarship selection committee would be comprised of six members selected by the board_of directors currently your scholarship committee consists of seven members thrae of whom are members of the family and related to aunt initially you provided that relatives of members of the selection committee officers directors or substantial contributors would be eligible for awards under your scholarship program you provided that such relatives ‘must qualify as any other recipient when asked to explain how you would resolve conflicts of interest to reach an unbiased decision in selecting recipients you stated that upon careful consideration and in order not to have an appearance of ‘conflict of interest’ our by-laws will contain this amendment ‘no child of grandchild of siblings of or relative of our aunt will be able to qualify for the scholarship we asked you to provide more information on the criteria that would be used in in letter determining whether reimbursement should be provided to a student you stated in letter that the scholarship program had been deleted lastly in your articles of incorporation you stated that you would engage in community development from the aspect of self-development on an non-profit basis in letter we asked you to explain what you meant by the terms community development and seif-development and to describe the type of activities you will engage in to promote these purposes in letter you defined community development by stating that community development aims to create conditions for the development of sustainable and equitable communities foundation seeks to improve the quality of life and opportunity in an urban setting by the reduction of poverty ahd injustice we also support other community-based tax exempt_organizations that mobilize their assets and natural_resources in responsible and fair manner additionally you defined self-development as self-development constitutes self-improvement through mentoring training and improvement of skills related to managing personal finances improvement of parenting and life skills in a fax received subsequent to the filing of your application you requested an advance ‘you failed to provide or describe any specific activities that you will engage in to promote community development or self-develapment in fact in your previous response you stated that you do not plan to engage in the rehabilitation sale or rent of properties credit counseling or debt management programs nor any down payment assistance programs ‘on your form_1023 application you indicated that you were a supporting_organization described in sec_508 of the code however you did nat provide enough information to meet any of the required tests when asked to provide further information you stated that you did not qualify as a supporting_organization and did not meet test sec_1 or as defined in schedule d you further explained that you wanted to be considered a publicity supported charity ruling on public charity status however you later withdrew that request because you feel you are qualified for a definitive ruling after two years in letter you were asked to submit detailed financial information in order to prove yaur public support status you failed to provide such documentation in your response letter in your response you state that you had zero actual gifts grants and contributions to date and did not submit any information regarding your actual expenses with regard to future expenses you provided the following response in state there is according to statistics a total of dollar_figure services group and dollar_figure building skills to handle of this total to accomplish our goal dollar_figure will be the projected amount to calculate future expenses available funds according to ntee code the foundation has capacity this in the community improvement group total dollar_figure in the human in that same letter you provided an itemized list of future expenses but did not indicate the likely sources or revenue to cover those expenses law sec_501 of the internal_revenue_code cede provides in part for exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious of educational_purposes provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations states that in order to qualify under sec_501 of the cade an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operatianal test it is nat exempt sec_1 -1 c of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_601 c of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1li of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it sec_1_501_c_3_-1 of the regulations states that charitable includes the promatian of social welfare by organization designed to lessen neighborhood tensions eliminate prejudice and discrimination defend human rights and civil rights secured_by law and combat community deterioration and juvenile delinquency sec_1 c -1 i of the regulations provides that museums and other similar organizations are considered educational so long as the organization meets the requirements for exemption under sec_801 of the code section dollar_figure of rev_proc 1990_1_cb_514 provides that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued revrul_66_103 c b held that a nonprofit organization that provides awards and grants including scholarships and fellowship grants to needy individuals to enabie them to continue their work in the creative arts as well as to continue their education and studies with no monetary benefit to the donor organization is entitled to exemption from federal_income_tax under sec_501 c of the internal_revenue_code revrul_69_257 c b held that a nonprofit organization that awards scholarships to individuals on the basis of scholastic ability rather than financial need qualifies for exemption from federal_income_tax under sec_601 of the code revrul_75_199 1975_1_cb_160 held that awarding scholarships on a preferential basis to family members and relatives of a charitable trust's grantor is not consist with exempt purposes revrul_75_286 1952_2_cb_210 held that an organization with membership limited to the residents property owners and business operators within a city block and formad to preserve and beautify the public areas on the block did not qualify for sec_501 status the service reasoned that the organization served the private interests of its members because of the restricted nature of the membership and the jimited area in which the improvements were made an organization must establish through the administrative record that it operates as a sec_501 organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met american science foundation v commissioner tcmemo_1986_556 82_tc_215 pius xil academy inc v commissioner tcmemo_1982_97 affd 711_f2d_1058 6th cir the organization has the burden of providing sufficient documentation or other substantive information regarding its activities and operations which would establish entitlement to tax exempt status information that is vague or nonspecific is not sufficient to meet the requirements under sec_501 share network foundation v commissioner t c memo as recently stated by the u s court of federal claims vague generalizations and conclusory expectations are insufficient to demonstrate that the application meets the operational_test new dynamics foundation v united_states fed ci citing 71_tc_102 in 412_f2d_1197 ct_cl cert den 397_us_1009 the court without considering the organizations beliefs held that it did not qualify for exemption under sec_501 because its net_earnings inured to the organization's founder and members of his family the organization argued that it had paid its founder for expenses_incurred in connection with his services made reimbursements to him for expenditures on its behalf and made some payments to him as repayments on a loan the organization could produce no evidenca of contractual agreements for services documents evidencing indebtedness or any explanation regarding the purposes for which expenses had been incurred in 71_tc_340 the court held that a family association formed as non-profit corporation to study immigration to and migration within the united_states by focusing upon its own family history and genealogy did not qualify for tax exemption under sec_501 of the code because the organization served the private interests of the members the organization permitted anyone to join its association however it solicited its members by means of letters directed primarily to members of the callaway family the court stated that whether there were or members itis evident that they joined only because the purpose and activities of the organization were ‘for’ and ‘about’ the callaways v commissioner 950_f2d_365 cir alfa 70_tc_352 the tn living faith court held that a vegetarian restaurant and health foods store that adhered to the principles of the seventh day adventist church was cot operated exclusively for exemot religious purposes but rather for a substantial commercial purpose the court examined the method of operations to infer the purposes although the organization catered to the dietary restrictions of the church its primary activities were mariaging a restaurant and health food store operated in competition with commercial entities charging competitive prices set by formulas common in the retail food business and using commercial promotional methods inc in miss georgia scholarship fund inc v com72_tc_267 an organization formed to distribute scholarships to contestants in a state beauty pageant did not qualify under sec_501 of the code because its primary purpose was to serve impermissible private interest by requiring that contestants agree to perform services for the organization should they win tn 74_tc_531 the tax_court held that it did not qualify for exemption under sec_501 of the code because it was operated for the benefit of the founder and his family and it could not be shown that no part of its net earings inured to the benefit of the founder and his family the court found that the organization was at all times completely dominated by the family-a father mother and son they were the only voting members composed the board_of directors and were in a position to control the operations and activities of the organization indefinitely the family could without challenge dictate the organizations programs operations budget and spend its funds the tax_court state while this domination of petitioner by the founder and his family alone may not necessarily disqualify it far exemption it provides an obvious opportunity for abuse of the claimed tax-exempt status it calls for open and candid disclosure of all facts bearing upon an applicant's organization operations and finances to assure that there is not abuse of the revenue laws if such disclosure is not made the logical inference is that the facts if disclosed would show that the applicant fails to meet the requirements of sec_501 c in peopies prize v commissioner t c memo the court upheld the service's determination that an organization failed to establish exemption when the organization failed to provide requested information the court stated ‘ applicant has for the most part provided only generalizations in respanse to repeated requests by the service for more detail on prospective activities exemption such generalizations do not satisfy us that applicant qualifies for the rationale the information provided in your form_1023 and supporting documentation is insufficient for us to conclucle that you are operated exclusively for purposes described in sec_501 of the code even if we considered the information provided sufficient to make such a determination you have not shown that you are operated for public rather than private purposes as required by sec_1_501_c_3_-1 i of the regulations supra we find that you are primarily operated to serve the private interests of the family the information you provided in your application and your supporting documentation including your responses to repeated requests for more information did not provide sufficient detail to conclude that you are operated for an exempt_purpose though you describe several activities that may be charitable in nature your organization is not actually carrying out those activities information that is vague or nonspecific is not sufficient to meet the requirements under sec_501 c of the code see share network foundation v commissioner supra see also new dynamics foundation v united_states supra ‘vague generalizations and conclusory expectations are insufficient to demonstrate that the application meets the operational_test revproc_90_27 supra states that you have the burden of providing sufficient documentation of other substantive information regarding your activities and operations in order to establish that you will clearly meet the particular requirements of the section under which you are claming exemption you have failed to meet the required burden and have not provided enough information to establish that you are operated for any exempt_purpose therefore you are not entitled to tax exempt status under sec_501 c for example you represented that one of your primary activities would be the construction and operation of m a museum and or library in honor of aunt while the operation of a museum and library may be considered an educational or charitable activity under sec_1 c - d i of the regulations supra the facts provided in your application indicate that another organization will actually be carrying out those activities you provide that the museum and library will be operated by m a separate_entity which will seek its own tax exempt statue you failed to provide any information as to m's future operations and stated specifically that this application is for the foundation only and m will file under separate application according to you m's future operations are tbd you initially provided that one of your primary activities would be the acquisition and funding of m however you have repeatedly failed to provide any information as to the projected construction costs te build m nor have you provided any clear statement as to what specific activities you would engage in with regard te the operation of m once it is completed you indicated that another one of your activities would be the operation of website describe website as the family website and provide that itis incorporated as a for-profit llc you state that it will be used primarily to provide history and inform the public of aunt’s tagacy a8 well as to sell memorabilia related to aunt you failed to provide all of the requested information concerning how the items would be priced and the percentage of time you would spend on selling memorabilia on the intemet you would use website to promote aunt’s legacy in fact the information you did provide indicated that your members would be selling items they created to the website in return fora fee which is not an exempt activity like the organization in living faith v commissioner supra which operated a health foods store for substantially commercial purposes you have failed to demonstrate how the sale of items on a for-profit website would further any exempt_purpose under section c of the code you state that you will engage in community and self-development your stated purposes are to reduce poverty and injustice while these purposes may be characterized as charitable in nature under sec_1 c -1 d of the regulations supra you did not submit any financial information indicating any projected expenditures aimed at reducing poverty and you did not provide any information to show how you injustice nor did you describe with any particularity specific program activities to carry out those purposes you state broad generalizations such as the fact that self-development constitutes self- improvement through mentoring training and improvement of skills related to managing personal finances improvement of parenting and life skills and that you support other community-based tax exempt_organizations that mobilize their assets and natural_resources in responsible and fait manner’ but you consistently failed to demonstrate the manner in which you intend to actually carry out those goals the courts have repeatedly upheld the service's determination that an organization has failed to establish exemption where the organization fails to provide requested information applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption peoples prize v commissioner supra you did not provide the detailed your application certainly daes not contain an open and candid the financial information you submitted is wholly inadequate to determine the likely sources of your revenues and likely expenditures you failed to provide a projected budget detailing your largest program activity the construction and operation of m you did not provide any actual ‘expenses fo date and have received no contributions to date financial information conceming your actual operations that would be required to grant your request for a definitive ruling disclosure of ail facts’ which bear upon your organization operations and finances as fequired by the tax_court in bubbling well church of universal love inc v commissioner supra you have not presented the standards criteria procedures or other means by which you intend to effectuate your current purposes the anticipated sources of receipts or the nature of contemplated expenditures as required in rev_proc supra as recently stated by the u s court of federal claims vague generalizations and conclusory expectations are insufficient to demonstrate that the application meets the operational_test new dynamics foundation v united_states supra therefore you have not established that you are operated for an exampt purpose within the meaning of sec_801 of the gade additionally even if we concluded that you were operated for an exempt_purpose your operations and activities have changed since your initial application such that you are no langer engaged in many of the activities you initially described you provided that you would grant scholarships to deserving students the giving of scholarships and grants based on need or merit is a charitable activity see rav rul supra revrul_69_257 supra scholarship program has been deleted however you specifically stated in letter that your even if you were still engaged in scholarship activity the initial information provided on your scholarship program indicated that the grants may not actually quality as scholarships you provided initially that your scholarship recipients would have to agree to volunteer for m as a condition of receipt of the award as part of the volunteer work yau state that the students may be reimbursed for certain items the grant or scholarship program cannat require the recipient to perform services for the exempt_organization in return for awarding the grant or scholarship see miss georgia scholarship fund ine v commissioner supra your scholarship program is similar to that described in miss georgia where the contestants were required to perform services for the organization should they win the pageant the court considered these payments or awards to be compensation and held that this activity did not qualify as a scholarship activity because that was the only activity of the organization the court further found that it was not operated for an exclusively exempt charitable purpose ‘as another example of how you have changed your operations since filing your application you provided initially that you would conduct speaking engagements and other award acceptance activities related to aunt providing information about aunt a historical figure may in fact be considered useful to the individual and beneficial to the community and thus qualify as educational see sec_1 c -1 d of the regulations supra however you stated in your fast response that those activities are not attributable to you out were made by your president's niece personal choice finally even if the information was sufficient to demonstrate that you are operated for exempt purposes because you have not shown that you are operated for public rather than private purposes as required by sec_1 c -1 d i of the regulations supra we stil find that you are not operated for exclusively exempt purposes under sec_801 of the code specifically the information submitted thus far demonstrates that you are primarily operated to benefit the members of the family your membership is limited in order to be a member of your organization an individual must be a niece or nephew of aunt the only other way to become a member is by a majority vote of all the mambers yau are similar to the organization described in rev_rul supra where the service ruled that the organization servad the private interests of its members because of the restricted nature of its membership you are also simitar to the family in callaway family association v commissioner supra where the court found that the organization's purposes and activities were primarily directed at the callaway family like the callaway's your membership is targeted primarily at family members furthermore you are gavemed by a board_of directors that is controlled by members of the same family in fact the entire board is composed of nieces and nephews of aunt you are like the family in bubbling well church v commissioner supra which could without challenge dictate the organizations programs operations budget and spend its funds for example your initial application indicated that all of your board members would be compensated as consultants or various other independent contractors you provided initially that you would purchase items from your members including your board members to sell an website a for-profit llc you alsa initially provided that you would purchase other items such as designs artwork lagos poetry and sheet music created by members additionally at first you provided that family members of the scholarship selection committee would be eligible to teceive an award scholarships or grants may not be awarded based on preferential treatment for any member of the scholarship selection committee trustees directors or contributors family family members would not receive preferential treatment you failed to provide criteria standards or other guidelines that the scholarship committee would use to ensure a blind selection process an organization must establish through the administrative record that it operates as a sec_501 organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met american science foundation v commissioner supra you have since removed the ability of family members to receive scholarships and have stated that you will no longer engage in a scholarship program and although you later stated that no see revrul_75_199 supra you did not provide any information to show that those board members would be providing any services and that you would not purchase items from members like the family in bubbling well church supra it is not clear from the facts that the family could not continue to dominate the organization the court explained that while domination of the organization by the family alone may not necessarily disqualify it for exemption it provides an obvious opportunity for abuse of the claimed tax-exempt status absent an open and candid disclosure it can not be shown that you are operated for public rather than private purposes as required by the regulations conclusion the information you provided in your application and supporting documentation including your responses to repeated requests for mora information did not provide sufficient detail to conclude that you are operated for an exempt_purpose described in sec_501 c of the code even if we considered the information you did provide sufficient to make such a determination you have not shown that you are operated for public rather than private purposes as required by sec_1_501_c_3_-1 of the regulations supra we find that yau are primarily operated to serve the private interests of the family accordingly you do not qualify for exemption as an organization described in sec_601 of the cade and you must file federal_income_tax returns contributions te you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury dectare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power of attomey form_2848 power of atlamey and declaration of representative if you have not already done and power of aitomey all forms and publications mentioned in this letter can be found at www irs dov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the intemal revenue service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely debra cowen robert choi director exempt_organizations rutings agreements
